Case 5:16-cv-10444-JEL-MKM ECF No. 1436-1, PageID.55051 Filed 02/26/21 Page 1 of 8
Case 5:16-cv-10444-JEL-MKM ECF No. 1436-1, PageID.55052 Filed 02/26/21 Page 2 of 8




                             Lawrence A. Reynolds, M.D.

                       Fellow, American Academy of Pediatrics

  EDUCATION

  1979                    Doctorate of Medicine
                          Howard University College of Medicine, Washington, DC
                          National Health Service Corps Scholarship Recipient, four years

  1974                    Bachelor of Arts, Political Science
                          Wayne State University

  TRAINING

  1981 – 1982             Chief Resident, Mt. Carmel Mercy Hospital
                          Department of Pediatrics, Detroit, Michigan
                          Responsibilities included Neonatology Service at Sinai,
                          Grace, Providence, and Mt. Carmel Hospitals

  1980 – 1982             Resident, Mt. Carmel Mercy Hospital Department of
                          Pediatrics, Detroit, Michigan

  1979 – 1980             Intern, District of Columbia General Hospital
                          Howard University Hospital, Department of Pediatrics
                          Washington, DC

  1970-1976               Morgue assistant- Temple University Hospital,
                          phlebotomist and certified Emergency Medical Technician
                          – Detroit General Hospital, Cardiac Monitor technician -
                          Washington Hospital Center

  PROFESSIONAL EXPERIENCE

  2008 – 2016             President / CEO, retired 12/29/2016

                          Mott Children’s Health Center, a private non-profit
                          multidisciplinary, outpatient child health facility in Flint,
                          Michigan. Directed primary care pediatrics, school child and
                          adolescent health centers, a jointly operated pediatric dental
                          service and residency with the University of Michigan and
                          Hurley Medical Center, Child and Adolescent Psychiatric
                          Services with Michigan State University. Planned,
                          collaborated, advised, piloted, directed and implemented
                          projects to improve the health of children on county and state
Case 5:16-cv-10444-JEL-MKM ECF No. 1436-1, PageID.55053 Filed 02/26/21 Page 3 of 8




  Lawrence A. Reynolds, M.D.
  Page Two

                           levels. Responsibilities included budget oversight,
                           monitoring the organization’s $300 million endowment,
                           internal review board and presentations regarding clinical
                           activities to the community and university partners. Directed
                           the annual child health conference and onsite training
                           activities for Michigan State University, University of
                           Michigan, and other health education programs for students
                           and residents. Assured employment practices promoted
                           equitable pay and opportunity. Directed the introduction of
                           the dental, child health EMR and updated activities to
                           comply with the Affordable Care Act and meaningful use
                           requirements. Directed the team to achieving NCQA Level
                           Three Patient Centered Medical Home Certification.

  2005 – 2007              Executive Vice President
                           Mott Children's Health Center

  2005 – 2007              Vice President,
                           Clinical Services Mott Children's Health Center

  2003 – 2004              Medical Director / Clinical Director
                           Mott Children's Health Center

   2002                    FQHC Project Consultant - to Oakland County Human
                           Services. Completed applications for various state and
                           federal licenses and permits, assisted in site location and
                           hiring staff to open a new FQHC in the Pontiac, Michigan
                           area to meet HHS/BPC deadline.

  2001 – 2003              Pediatric Consultant Mott Children’s Health Center and
                           Genesee County Community Mental Health
                           Provide medical evaluations and management for children
                           with developmental and behavioral problems including Fetal
                           Alcohol Syndrome.

  2001 – 2003              Physician Mentor Hurley Physician Hospital Organization
                           of Mid-Michigan.
                           Analyze utilization and quality indicators to report to the
                           executive board. Identify opportunities for improvement of
                           individual performance.
Case 5:16-cv-10444-JEL-MKM ECF No. 1436-1, PageID.55054 Filed 02/26/21 Page 4 of 8




  Lawrence A. Reynolds, M.D.
  Page Three

  1999 – 2003              Medical Consultant
                           Vinnell Corporation Flint/Genesee Job Corp Center
                           Provided medical evaluation and treatment for young adults
                           16 – 25 years old in a Federal job-training program.

  1992 – 2001              Pediatrician/Medical Director
                           Hamilton Family Health Center, Flint, Michigan
                           A Federally qualified health center (adult, pediatrics dental,
                           and obstetrical care). Management team member to
                           successfully turn around FQHC operations.

  1990 – 1992              Pediatrician
                           Mott Children’s Health Center – a freestanding private non-
                           profit multidisciplinary ambulatory facility for the medically
                           needy of Genesee County, Michigan.

                           Project Director
                           Beecher 103 Teen Clinic - Beecher High School
                           A State of Michigan and Mott funded school-based clinic
                           with a psychologist, health educator and nurse practitioner

   1991 – 1997             Co-Director Department of Pediatrics Sickle Cell Clinic
                           Hurley Medical Center
                           Care of children with hemoglobinopathies and teaching
                           residents and medical students.

  1990 – 1997              Medical Consultant
                           Camp Echo Grove, Salvation Army, Leonard, Michigan
                           Reviewed standing orders for campers and employee health
                           screenings.

  1986 – 1990              Pediatrician
                           Woodland Medical Group, PC, Detroit and Livonia,
                           Michigan
                           A multi-specialty group serving fee for service or HMO /
                           PPO patients; affiliated with the Detroit Medical Center


  1982 – 1986              General Pediatrician
                           Gloria Bigham Clinic, City of Detroit Health Department
                           Fulfilled a four year National Health Service Corps obligation
Case 5:16-cv-10444-JEL-MKM ECF No. 1436-1, PageID.55055 Filed 02/26/21 Page 5 of 8




  Lawrence A. Reynolds, M.D.
  Page Four

  1982 – 1983                  Pediatrician (part-time)
                               Mt. Carmel Mercy Hospital Emergency Department
                               Emergent and urgent pediatric care.

  1982 – 1983                  Associate Pediatrician (part –time)
                               Charles N. Inniss, M.D., P.C. – private office
                               Detroit, Michigan

  1983 – 1990                  Pediatrician
                               Edwin Denby Children’s Home of the Salvation Army
                               Detroit, Michigan
                               General pediatric care in a shelter for abused, abandoned,
                               neglected, or adjudicated children and adolescents.

   TEACHING EXPERIENCE

  2001 – Present               Clinical Assistant Professor
                               Michigan State University
                               Hurley Medical Center
                               Department of Pediatrics
                               Attending for residents in adolescent medicine.

  1991 – 2001                  Associate Professor Michigan State University
                               Hurley Medical Center
                               Department of Pediatrics
                               Attending for residents in adolescent medicine

   RESEARCH/ABSTRACTS/PUBLICATIONS

  2017 Lessons for Physicians from Flint’s Water Crisis (Carravallah, Reynolds., Woolford –
  AMA Journal of Ethics October2017, vol19, Number10 :1001-1010)

  1991 Routing Screening for VDRL at Time of Delivery to Diagnose Congenital Syphilis
  (Womack, Flagon, Liang, Reynolds – American Pediatric Society. The Society for Pediatric
  Research. Abstract presented 1991.)
Case 5:16-cv-10444-JEL-MKM ECF No. 1436-1, PageID.55056 Filed 02/26/21 Page 6 of 8




  Lawrence A. Reynolds, M.D.
  Page Five

  LICENSURE

  1980 – Present           State of Michigan
                           Drug Enforcement Agency
                           Controlled Substance License

  PROFESSIONAL AFFILIATIONS / COMMUNITY SERVICE

  2018 - present           Board Member, Community Foundation of Greater Flint

  2018 - present           Member, Advisory Committee Catholic Charities Offender
                           Success Program

  2016 – present           Member City of Flint, Mayor’s Technical Advisory
                           Committee and Public Health Communications Committee

  2017 - present           Board Member, Hamilton Family Health Network, a
                           Federally Qualified Health Center

  2017 - present               Co-Chair, Flint Lead Exposure Registry Community
                               Advisory Committee

  2016 - present           Past Chair and current member of the Flint Healthy
                           Children’s Fund of the Community Foundation of
                           Greater Flint. Worked with the staff, consultants, and
                           community stakeholders to formulate a strategy for
                           grantmaking in response to the Flint Water Crisis.

  2017 - 2018              Member, Governor’s Environmental Justice Work Group
                           Developed recommendations to promote environmental
                           justice in state government activities, including training,
                           policies and procedures to protect communities that suffer
                           disproportionate impact due to historic marginalization and
                           continued discrimination.

  2015 - 2016              Appointee to the Governor’s Flint Water Advisory Task
                           Force which issued a report with findings and
                           recommendations to address the Flint Water crisis and the
                           failure of state county and federal agencies to protect the
                           public health after a three month investigation.

  2013 - present           Medical Director Genesee County Child Healthcare Access
                           Program. A county wide patient centered medical home
Case 5:16-cv-10444-JEL-MKM ECF No. 1436-1, PageID.55057 Filed 02/26/21 Page 7 of 8




  Lawrence A. Reynolds, M.D.
  Page Six

                           program whose goal is to eliminate health outcome
                           disparities between commercially insured and Medicaid
                           insured children. Funded by the Michigan Health
                           Endowment in 2015 and local support since 2013.

  2010 –2012               President and Board Member, Michigan Chapter, American
                           Academy of Pediatrics

  2010 – 2014              Infant Mortality Steering Committee, Michigan Department
                           of Community Health. Governor’s task force to reduce racial
                           disparities in infant mortality and design a Regional
                           Perinatal Care System.

  2002 – 2018              Member Arthur Turri Health Affairs Committee,
                           Community Foundation of Greater Flint. Reviewed staff
                           recommendations for grant requests for child health
                           programs.

  2001 – 2010              Chair Medical Services Committee

                           Programs to Reduce Infant Deaths Effectively (PRIDE)
                           Facilitate change in the healthcare delivery system to reduce
                           the racial disparity in infant deaths in Genesee County,
                           Michigan, and improve outcomes for all mothers and infants.

  2001 – 2008              Member Advisory Board, School of Health Professions
                           ,University of Michigan, Flint School of Health Professions
                           & Studies.

  2001 – 2007              State-Wide Steering Committee TEAM Nutrition Physical
                           Activity and Nutrition.

  2001-2003                Founding Board Member and Network Quality Chair
                           Genesee Health Plan
                           Represent the Genesee County Medical Society in a county-
                           wide health benefits program for uninsured and low income
                           adults to improve the quality of care for the poor and
                           underserved.

  2001 – 2004              Co-Chair, Michigan Chapter
                           American Academy of Pediatrics / Advocacy Committee
Case 5:16-cv-10444-JEL-MKM ECF No. 1436-1, PageID.55058 Filed 02/26/21 Page 8 of 8




  Lawrence A. Reynolds, M.D.
  Page Seven

  2002 – 2005              Chair, Flint Genesee County Friendly Access Project
                           in affiliation with the Lawton and Rhea Chiles Center for
                           Healthy Mothers and Babies, and the Greater Flint Health
                           Coalition to reduce premature births, low birth weight, and
                           improve mothers’ satisfaction with prenatal and postnatal
                           care.

  1991– Present            Genesee County Medical Society Past President, Current
                           Board Member, Past Alternate Delegate, Past Co-Chair and
                           current member of the Community and Environmental
                           Health Committee

  1996 – 2002              Michigan State Medical Society, Medicaid Liaison
                           Committee
                           Meet with the State Medicaid Administration Managers to
                           address patient care and physician issues representing the
                           Michigan Chapter of The American Academy of Pediatrics.

  1995 – 2005              Secretary and Board Member, African American Physicians
                           Association of Genesee County

  1986-1990                Board Member and President and Secretary Salvation
                           Army, Children and Youth Services Detroit Metropolitan
                           Area.
